
	

113 HR 2618 IH: To allow certain State and local government employees to elect to treat employment as medicare qualified government employment for purposes of entitlement to Medicare coverage.
U.S. House of Representatives
2013-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2618
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2013
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To allow certain State and local government employees to
		  elect to treat employment as medicare qualified government employment for
		  purposes of entitlement to Medicare coverage.
	
	
		1.Ability for certain State and
			 local government employees to elect to treat employment as medicare qualified
			 government employment for purposes of entitlement to Medicare
			 coverageSection 210(p) of the
			 Social Security Act (42 U.S.C. 410(p)) is amended—
			(1)in paragraph
			 (3)(B), by inserting who has not made an election under subject to
			 paragraph (5) and after an individual; and
			(2)by adding at the
			 end the following new paragraph:
				
					(5)(A)The Commissioner of
				Social Security shall establish procedures under which an eligible individual
				described in subparagraph (B) may, beginning on or after the date that is 180
				days after the date of the enactment of this paragraph, make an irrevocable
				election to extend the provisions of title XVIII, and sections 226 and 226A, to
				services performed by such individual as an employee of a State or political
				subdivision thereof in the same manner as such provisions would be extended to
				such individual if such State entered into (or modified) an agreement with the
				Commissioner pursuant to section 218(n).
						(B)For purposes of subparagraph (A), an
				eligible individual is an employee—
							(i)whose services without application of
				this paragraph would not otherwise be treated as employment as that term
				applies under section 210(p) by reason of paragraph (3) of such section;
				and
							(ii)who is not otherwise covered under
				the State’s agreement under section
				218.
							.
			2.Medicare portion
			 of payroll taxes for State and local government employees who elect to treat
			 employment as medicare qualified government employment
			(a)In
			 generalParagraph (7) of
			 section 3121(b) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (E), by inserting
			 or at the end of subparagraph (F), and by adding at the end the
			 following new subparagraph:
				
					(G)service included under election made under
				section 210(p)(5) of the Social Security
				Act;
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to
			 remuneration paid after the date of the enactment of this Act.
			
